Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. U.S. PGPUB No. 2006/0294407 in view of Ispas et al. U.S. Patent No. 9,489,023. (Both cited in IDS dated 6/17/2020)

Per Claim 1, Rothman discloses:
a device (computing device 100
an input/output port to couple to a component (I/O devices 108) to receive an actuation event (Paragraph 25; Wake events may originate from an I/O device 108.);
and a chipset processor (Processor(s) 102, Paragraph 12) to:
determine a power state of the device, which may include an “ultra-low power state” (Paragraphs 22-25, Figure 2; ACPI states S1 to S4, “S4” is considered an “ultra-low power state”.)
and transmit a signal to change the power state of the device in response to reception of signals indicative of an actuation event (Paragraphs 24, 25, 30, 33, Figures 3A and 3B, Numeral 317 indicates returning a device to active power state after receiving a wake event.).

Rothman does not specifically disclose the component identification look-up and comparison limitations.

However, Ispas discloses in response to a determination that the power state is a low power state, determine a component identification (ID) of the component; fetch a reference ID from non-volatile memory; compare the determined component ID with the reference ID; and transmit a signal to change the power state of the device in response to a match between the determined component ID and the reference ID and reception of signals indicative of an actuation event (Col. 3 line 7 – Col. 4 line 9; Col. 5 lines 26-52, Figures 1 and 4; Certain network devices are authorized to wake a host network device by way of having identifiable credentials indicating this authorization. A list is maintained that comprises said credentials of authorized network devices. When a request is issued by a network device to wake a host device (actuation event), a comparison of the authorization credential of the requester is made to the list of authorized credentials. If there is a match, the host is woken.).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the “authorized wake up 

Per Claim 2, Rothman discloses the device of claim 1, wherein the chipset processor is to load an operating system (OS) of the device in response to changing the power state of the device (Paragraphs 30 and 31).

Per Claim 3, Rothman discloses the device of claim 1, wherein the component is that of a human interface device (HID) coupled to the device (Paragraph 13). Ispas, relied upon to teach the “authorized device credential” as discussed above in claim 1, teaches that the authorized devices (network devices A-E) can be (at least) one of a smart phone, tablet, or laptop computer. Each of these devices can be considered HID devices as they each comprise input/output capabilities for receiving/outputting signals from/to a human interfacing with the device.

Per Claim 5, Ispas further teaches in response to a lack of a match between the determined component ID and the reference ID, to maintain a power state of the device when an actuation event is received at the component (Col. 4 lines 7-9; Col. 5 lines 26-38, Figure 4, numerals 430 [Wingdings font/0xE0] back to start).

Per Claim 6, Rothman discloses a method for changing power states, comprising: determining, using a Basic Input/Output System (BIOS) of a device (Paragraphs 19 and 26; BIOS of device 100), a power state of the device is an ultra-low power state (Paragraphs 22-25, Figure 2; ACPI states S1 to S4, “S4” is considered an “ultra-low power state”.); receiving an actuation event via the component coupled to the device (Paragraph 25; Wake events may originate from an I/O device 108.); and changing the power state of the device to a full power state in response to receipt of an Paragraphs 24, 25, 30, 33, Figures 3A and 3B, Numeral 317 indicates returning a device to active power state after receiving a wake event.). 

Rothman does not specifically disclose the component identification look-up and comparison limitations.

However, Ispas discloses in response to a determination that the power state is a low power state, determine a component identification (ID) of the component; fetch a reference ID from non-volatile memory; compare the determined component ID with the reference ID; and transmit a signal to change the power state of the device in response to a match between the determined component ID and the reference ID and reception of signals indicative of an actuation event (Col. 3 line 7 – Col. 4 line 9; Col. 5 lines 26-52, Figures 1 and 4; Certain network devices are authorized to wake a host network device by way of having identifiable credentials indicating this authorization. A list is maintained that comprises said credentials of authorized network devices. When a request is issued by a network device to wake a host device (actuation event), a comparison of the authorization credential of the requester is made to the list of authorized credentials. If there is a match, the host is woken.).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the “authorized wake up device” teaching of Ispas within the reduced power consumption system of Rothman because restricting wake events to specific authorized devices allows a system user to implement a priority scale for which devices are important enough to wake the system, thereby limiting/eliminating unwanted wake events which lead to unwanted power consumption.

Per Claims 7, 9, and 11, please refer to the above rejection of claims 2, 3, and 5, as the limitations are substantially similar and the rejections are equally applicable.



Per Claim 8, Ispas further teaches wherein the reference ID is stored in a non-volatile memory (Col. 3 lines 49-55, Col. 4 lines 11-24 and 44-54).

Per Claim 10, Rothman discloses the method of claim 6, further comprising receiving updated instructions representing an updated BIOS (Paragraphs 19 and 26).

Per Claim 12, please refer to the above rejection of claims 1-3, as the limitations are substantially similar and have already been mapped and discussed. The reference citations are equally applicable. Additionally, Rothman discloses a non-transitory computer-readable medium embodiment (Claim 21). Additionally, Ispas also teaches a computer storage medium embodiment (Col. 6 lines 42-67).

Per Claims 14 and 15, please refer to the above rejection of claims 5 and 10, as the limitations are substantially similar and the rejections are equally applicable.


*	*	*	*	*	*	*

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. U.S. PGPUB No. 2006/0294407 in view of Ispas et al. U.S. Patent No. 9,489,023 in further view of Bennetts et al. U.S. PGPUB No. 2011/0004749.

Per Claim 4, Rothman teaches a HID coupled to the device (Paragraph 13; I/O devices 108), but does not specifically disclose the coupling being that of a USB connection.

However, Bennetts discloses an ACPI-compliant device where a USB device can issue a wake command/request to return the device from an “S5” soft-off ACPI state (Paragraph 3).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the HID I/O device of Rothman to include a USB device as taught by Bennetts because USB HID devices (namely, mouse and keyboard) are among the most common HID devices and are commonly used to send a signal to a computer to return it from a sleeping/hibernate state.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185